DETAILED ACTION
	This Office action is responsive to communication received 11/30/2021 – Response.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/548,676 08/22/2019 ABN which is a CON of 15/887,094 02/02/2018 PAT 10413792 which is a CON of 15/209,425 07/13/2016 PAT 9925442 which is a CON of 14/338,224 07/22/2014 PAT 9421435 which claims benefit of 61/856,944 07/22/2013.
Status of Claims
	Claims 1-20 remain pending.
Election/Restrictions
Applicant's election with traverse of Species 3 in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that Species 2 and Species 3 should be treated as a single grouping, as the applicant contends that there would be no undue burden on the part of the Office to examine sole port structures with a varying thickness with such relevant sole port structures including the thicker heel-to-toe direction depicted in Species 3 or the thinner heel-to-toe direction depicted in Species 2.  
This is found persuasive and thus the restriction to Species 3 has been withdrawn. Thus Species 2 and Species 3 will be treated as a single grouping.  
At present, claims 1-20 read on the elected species of Species 2 and Species 3. 
Drawings
The drawings were received on 01/08/2021.  These drawings are acceptable.
Specification - Objection
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 
The abstract of the disclosure is objected to because the abstract fails to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
At the outset, it is noted that this application is a CON of 16/548,676 08/22/2019, now abandoned.   It is recognized that a terminal disclaimer was filed in the parent ‘676 application.  However, the earlier-filed terminal disclaimer does not carry over into the current CON filing.  Applicant’s attention is directed to MPEP §1490(VI)(B) stating:
A terminal disclaimer filed to obviate a nonstatutory double patenting rejection is effective only with respect to the application or patent identified in the disclaimer unless by its terms it extends to continuing applications (in which case, applicant must file a copy of the disclaimer in the continuing application, to obviate any nonstatutory double patenting rejection to which the disclaimer is directed). See President and Fellows of Harvard College v. Rea, No. 1:12-CV-1034, 2013 WL 2152635 (E.D.Va. May 15, 2013). For example, a terminal disclaimer filed in a parent application normally has no effect on a continuing application claiming filing date benefits of the parent application under 35 U.S.C. 120.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,413,792.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘792 patent are more specific than the instant claims and therefore encompass the limitations of the instant claims.  For example, the claims of the ‘792 patent further require “a second golf club head comprising: a second sole comprising a second sole port structure having a second port cavity extending into the second sole; and a second weight insertable into the second port cavity; wherein: the first golf club head is configured for a short-type golf club; the second golf club 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 9,925,442.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘792 patent are more specific than the instant claims and therefore encompass the limitations of the instant claims.  For example, the claims of the ‘442 patent further require “a second golf club head comprising: a second sole comprising a second sole port structure having a second port cavity extending into the second sole; and a second weight insertable into the second port cavity along a second inertion [sic] axis; wherein: the first golf club head is configured for a short-type golf club; the second golf club head is configured for a long-type golf club; the first weight comprises a mass of approximately 12 grams to approximately 28 grams; and the second weight comprises a mass of approximately 2 grams to approximately 12 grams”.  The remaining features of the instant claims are encompassed by the ‘442 patent.  By way of example only, as to instant claim 6, see claim 5 of the ‘442 patent.   As to instant claim 7, see claim 6 of the ‘442 patent.   As to instant claim 8, see claim 7 of the ‘442 patent.  As to instant claim 16, see claim 14 of the ‘442 patent.  It is readily seen that the remaining limitations of instant claims 1-20 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of USPN 9,421,435.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘435 patent are more specific than the instant claims and therefore encompass the limitations of the instant claims.  For example, the claims of the ‘435 patent further require “a second golf club head comprising: a second strikeface; and a second sole comprising a second sole port structure having a second port cavity extending into the second sole; and a second weight insertable into the second port cavity along a second insertion axis: wherein: the second sole port structure comprises: a second cavity front wall towards the second strikeface: the first golf club head comprises a short-type golf club head; the second golf club head comprises a long-type golf club head: the first golf club head comprises a first cavity front wall depth measured orthogonal to the strikeface at a minimum distance from the strikeface to the cavity front wall; the second golf club head comprises a second cavity front wall depth measured orthogonal to the second strikeface at a minimum distance from the second strikeface to the second cavity front wall; and the first cavity front wall depth is greater than the second cavity front wall depth”.  By way of example only, as to instant claim 2, see claim 2 of the ‘435 patent.  As to instant claim 3, see claim 3 of the ‘435 patent.  As to claim 4, see claim 4 of the ‘435 patent.  As to instant claims 5-10, see claims 5-10, respectively, of the ‘435 patent.  As to instant claim 17, see claim 17 of the ‘435 patent.  As to instant claim 18, see claim 18 of the ‘435 patent.   It is readily seen that the remaining limitations of instant claims 1-20 similarly are supported by the claims of the ‘435 patent and a complete comparison between the instant claims and the claims of the ‘435 patent will not be set forth, for brevity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-5, 8, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (USPN 5,616,088) in view of Roach (US PUBS 2010/0056297). 
As to claims 1-4 and 8, reference is made to annotated FIGS. 1, 2 and 4, along with the written explanations herein below: 
    PNG
    media_image2.png
    639
    1018
    media_image2.png
    Greyscale

/
/
/
       
    PNG
    media_image3.png
    805
    679
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    700
    950
    media_image4.png
    Greyscale

As to claim 1, Aizawa shows a golf club head (45) comprising: a face comprising a strikeface (29) and a backside opposite the strikeface; a head CG from which a gravity vector extends (i.e., every club head includes a head CG); a shaft axis extended along a shaft axis plane; a head heel portion; a head toe portion; and a sole coupled to the face and comprising a sole bottom side and a sole port structure having a port cavity (39) extending into the sole from the sole bottom side; and a weight (43) insertable into the port cavity along an insertion axis; wherein: the sole port structure comprises: a cavity opening located at the sole bottom side for access to the port cavity; a cavity heel end at the head heel portion; a cavity toe end at the head toe portion; a cavity front wall toward the face and extended between the cavity heel end and the cavity toe end; and a cavity rear wall away from the face and extended between the cavity heel end and the cavity toe end; and a cavity thickness measured orthogonal to the insertion axis, between the cavity front wall and the cavity rear wall section, wherein the cavity thickness varies along the cavity length; when the weight (43) is inserted into the port cavity via the cavity opening: the weight (43) is abutted against the cavity front wall and against the cavity rear wall; when the golf club head is at address, with the shaft axis plane parallel to the gravity vector and orthogonal to a ground plane: the port cavity comprises a cavity length, measured parallel to the ground plane, from the cavity heel end to the cavity toe end; the strikeface comprises a strikeface length; and the cavity length is approximately 30% to approximately 90% of the strikeface length (i.e., see annotated FIG. 1). 
Aizawa lacks the specific feature the weight comprises a material having a density that varies along the cavity length.  Roach shows it to be old in the art to incorporate a weight within a lower sole portion of an iron-type club head, wherein the density of the weight material may be varied along the length of the weight so that the overall weight of the club head may be customized.  See FIG. 14 and paragraph [0058] in Roach.  In view of the publication to Roach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Aizawa by substituting a weight of varying density 
As to claim 2, when the golf club head is at address, the port cavity comprises: a cavity height, measured parallel to the insertion axis, between the cavity opening and a cavity inner end opposite the cavity opening; a cavity center section, centered relative to the cavity length, and extending throughout approximately 75% of the cavity length, wherein the cavity length is at least 15 times greater than the cavity thickness.  A comparison of annotated FIGS. 1 and 4 shows that the cavity length is at least 15 times greater than the cavity thickness.   FIG. 1 also shows that the cavity height extends the entire length of the port cavity.  
As to claim 3, the cavity length is at least 3 times greater than the cavity height.  A comparison between the annotated “Cavity length” in FIG. 1 and the “Cavity height” shown in FIG. 2 shows this claimed relationship. 
As to claim 4, the cavity length is at least approximately 70% of the strikeface length. Annotated FIG. 1 shows the claimed relationship between the cavity length and the strikeface length. 
As to claims 5, 9, 13 and 16, Aizawa, as modified by Roach, does not explicitly disclose wherein: the cavity front wall comprises a cavity front wall area of approximately 250 mm2 to approximately 400 mm2 behind the strikeface (claim 5), nor does Aizawa explicitly disclose wherein: the cavity thickness varies from approximately 2 mm to approximately 10 mm (claim 9).  Further, Aizawa does not explicitly disclose wherein: the sole port structure comprises a cavity inner end opposite the cavity opening; and a cavity height, measured from the cavity inner end to the cavity opening and parallel to the insertion axis, is approximately 2 mm to approximately 18 mm (claim 13).  Last, Aizawa does not explicitly disclose wherein: the golf club head comprises: the cavity front wall depth is approximately 2 mm to approximately 15 mm, measured orthogonal to the strikeface at a minimum distance from the strikeface to the cavity front wall (claim 16).  Considering that the weight member (43) in the cavity must be securely held and considering that the size of the weight member (43) as well as the location of the cavity and weight along the sole will have an effect on the location of the center of gravity of the club head, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Aizawa to include suitable dimensions for the cavity front wall area, cavity thickness, cavity height and cavity front wall depth, with there being a reasonable expectation of success that providing an adequately-dimensioned cavity and locating the cavity an appropriate distance from the striking face and further sizing the thickness and height of the cavity to completely receive and retain the weight member (43) would have enabled the skilled artisan to more accurately locate the center of gravity of the club head.  Noting that the claimed dimensions have not been detailed by the applicant with any degree of criticality, it would appear that the claimed dimensions present a mere change in size and change in shape for the sole port and weight structure, which includes the makeup of the cavity.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.    In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
As to claim 8, the sole comprises a maximum sole thickness measured orthogonal to the shaft axis plane; and when the golf club head is at address: the port cavity comprises: a cavity height, measured parallel to the insertion axis, between the cavity opening and a cavity inner .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (USPN 5,616,088) in view of Roach (US PUBS 2010/0056297) and Peters (USPN 6,093,112). 
Aizawa, as modified by Roach, does not explicitly disclose that when the golf club head is at address: the head CG is defined by a combined mass of the golf club head and the weight when the weight is inserted into the port cavity; and the port cavity is located fully below the head CG.  Here, Peters teaches an arrangement in which a cavity-backed iron-type golf club head includes a weight positioned in a lower cavity port adjacent the sole, and wherein the port cavity is located fully below the CG in order make it easier for a golfer to provide added lift (i.e., get the golf ball airborne).  See col. 16, lines 57-65 in Peters. Note that Aizawa already recognizes placement of a weight portion at least at extreme portions of a periphery of the club head (i.e., Aizawa states that at least one port and weight therein may be provided to enlarge the sweet spot and enhance the moment of inertia for enhanced stability of a struck golf ball; col. 1 lines 60-67; col. 3, lines 45-61; and col. 4, lines 41-53).  In view of the patent to Peters, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Aizawa by locating the port or recess (39) shown in FIG. 4 to be situated completely below the head CG in order to maintain more weight lower in the sole portion of the club head as there would have been a reasonable expectation of success that maintaining the port and the weight associated with the port below the head CG would enhance the lift and directional stability of a struck golf ball.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (USPN 5,616,088) in view of Roach (US PUBS 2010/0056297) and Belmont (USPN 7513835).  Aizawa, as modified by Roach, lacks an explicit disclosure of when the golf club head is at address: the head CG is defined by a combined mass of the golf club head and the weight when the weight is inserted in the port cavity; and a head CG height, measured from the head CG to the ground plane and parallel to the gravity vector, is approximately 10 mm to approximately 30 mm.  Here, Belmont shows an arrangement in which the CG height measured from the ground plane is about 20.5 mm, with the club head arrangement in Belmont providing a club head that offers a straighter more controlled shot (i.e., FIG. 11B and col. 7, lines 52-61).  In view of the patent to Belmont, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Aizawa by maintaining the CG at a height between approximately 10-30 mm above a ground plane, the motivation being to enhance the ball striking characteristics of the golf club head (i.e., allowing for straighter, more controlled shots). 
Claim Objections – Minor
Claim 5 is objected to because of the following informalities: In line 1, “250  mm2” should more appropriately read --250 mm2--.    In line 2, “400 mm2” should more appropriately read --400 mm2--.   Appropriate correction is required. 
Allowable Subject Matter
Claims 6, 10-12, 14 and 17-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, the applicant must overcome the nonstatutory double patenting rejections. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 29, 33 and 38 in Shimazaki;

Figs. 5-6 in Shear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711